Exhibit 10.13
CHANGE IN CONTROL SEVERANCE AGREEMENT
          THIS AGREEMENT, dated as of December 17th, 2008, is made by and
between ZIMMER HOLDINGS, INC., a Delaware corporation (the “Company”), and 
                               (the “Executive”). The capitalized words and
terms used throughout this Agreement are defined in Article XIII.
Recitals
          A. The Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel.
          B. The Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such a
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders.
          C. The Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.
          D. [This Agreement, the form of which has been updated in light of the
final regulations under Code Section 409A and other changes in tax law, replaces
and supersedes the prior change in control severance agreement between the
Executive and the Company.] [The Company and the Executive previously entered
into a change in control severance agreement in the form applicable to Tier III
executives of the Company (the “Prior Agreement”), but the Board

 



--------------------------------------------------------------------------------



 



has since designated the Executive as a Tier II executive, making this Agreement
more appropriate. This Agreement replaces and supersedes the Prior Agreement.]
          E. The parties intend that no amount or benefit will be payable under
this Agreement unless a termination of the Executive’s employment with the
Company occurs following a Change in Control, or is deemed to have occurred
following a Change in Control, as provided in this Agreement.
Agreement
          In consideration of the premises and the mutual covenants and
agreements set forth below, the Company and the Executive agree as follows:
ARTICLE I
Term of Agreement
          This Agreement will commence on the date stated above and will
continue in effect through December 31, 2009. Beginning on January 1, 2010, and
each subsequent January 1, the term of this Agreement will automatically be
extended for one additional year, unless either party gives the other party
written notice not to extend this Agreement at least 30 days before the
extension would otherwise become effective or unless a Change in Control occurs.
If a Change in Control occurs during the term of this Agreement, this Agreement
will continue in effect for a period of 24 months from the end of the month in
which the Change in Control occurs. Notwithstanding the foregoing provisions of
this Article, this Agreement will terminate on the Executive’s Retirement Date.

-2-



--------------------------------------------------------------------------------



 



ARTICLE II
Compensation other than Severance Payments
          SECTION 2.01. Disability Benefits. Following a Change in Control and
during the term of this Agreement, during any period that the Executive fails to
perform the Executive’s full-time duties with the Company as a result of
Disability, the Executive will receive short-term and long-term disability
benefits as provided under short-term and long-term disability plans having
terms no less favorable than the terms of the Company’s short-term and long-term
disability plans as in effect immediately prior to the Change in Control,
together with all other compensation and benefits payable to the Executive
pursuant to the terms of any compensation or benefit plan, program, or
arrangement maintained by the Company during the period of Disability.
          SECTION 2.02. Compensation Previously Earned. If the Executive’s
employment is terminated for any reason following a Change in Control and during
the term of this Agreement, the Company will pay the Executive’s salary accrued
through the Date of Termination, at the rate in effect at the time the Notice of
Termination is given, together with all other compensation and benefits payable
to the Executive through the Date of Termination under the terms of any
compensation or benefit plan, program, or arrangement maintained by the Company
during that period.
          SECTION 2.03. Normal Post-Termination Compensation and Benefits.
Except as provided in Section 3.01, if the Executive’s employment is terminated
for any reason following a Change in Control and during the term of this
Agreement, the Company will pay the Executive the normal post-termination
compensation and benefits payable to the Executive under the terms of the
Company’s retirement, insurance, and other compensation or benefit plans,

-3-



--------------------------------------------------------------------------------



 



programs, and arrangements, as in effect immediately prior to the Change in
Control. This provision does not restrict the Company’s right to amend, modify,
or terminate any plan, program, or arrangement prior to a Change in Control.
          SECTION 2.04. No Duplication. Notwithstanding any other provision of
this Agreement to the contrary, the Executive will not be entitled to duplicate
benefits or compensation under this Agreement and the terms of any other plan,
program, or arrangement maintained by the Company or any affiliate.
ARTICLE III
Severance Payments
          SECTION 3.01. Payment Triggers.
          (a) In lieu of any other severance compensation or benefits to which
the Executive may otherwise be entitled under any plan, program, policy, or
arrangement of the Company (and which the Executive hereby expressly waives),
the Company will pay the Executive the Severance Payments described in
Section 3.02 upon termination of the Executive’s employment following a Change
in Control and during the term of this Agreement, in addition to the payments
and benefits described in Article II, unless the termination is (1) by the
Company for Cause, (2) by reason of the Executive’s death, or (3) by the
Executive without Good Reason.
          (b) For purposes of this Section 3.01, the Executive’s employment will
be deemed to have been terminated following a Change in Control by the Company
without Cause or by the Executive with Good Reason if (1) the Executive’s
employment is terminated without Cause prior to a Change in Control at the
direction of a Person who has entered into an agreement with the Company, the
consummation of which will constitute a Change in Control;

-4-



--------------------------------------------------------------------------------



 



or (2) the Executive terminates his employment with Good Reason prior to a
Change in Control (determined by treating a Potential Change in Control as a
Change in Control in applying the definition of Good Reason), if the
circumstance or event that constitutes Good Reason occurs at the direction of
such a Person.
          (c) The Severance Payments described in this Article III are subject
to the conditions stated in Article VI.
          SECTION 3.02. Severance Payments. The following are the Severance
Payments referenced in Section 3.01:
          (a) Lump Sum Severance Payment. In lieu of any further salary payments
to the Executive for periods after the Date of Termination, and in lieu of any
severance benefits otherwise payable to the Executive, the Company will pay to
the Executive, in accordance with Section 3.04, a lump sum severance payment, in
cash, equal to two (or, if less, the number of years, including fractions, from
the Date of Termination until the Executive reaches his Retirement Date), times
the sum of (1) the higher of the Executive’s annual base salary in effect
immediately prior to the event or circumstance upon which the Notice of
Termination is based or in effect immediately prior to the Change in Control,
and (2) if Severance Payments are triggered under Section 3.01(a), the amount of
the Executive’s target annual bonus entitlement under the Incentive Plan (or any
other bonus plan of the Company then in effect) as in effect immediately prior
to the event or circumstance giving rise to the Notice of Termination, or, if
Severance Payments are triggered under Section 3.01(b), the amount of the
largest aggregate annual bonus paid to the Executive with respect to the three
years immediately prior to the year in which the Notice of Termination was
given. If the Board determines that it is not workable to determine the amount
that the Executive’s target bonus would have been for the year in which the
Notice of

-5-



--------------------------------------------------------------------------------



 



Termination was given, then, for purposes of this paragraph (a), the Executive’s
target annual bonus entitlement will be the amount of the largest aggregate
annual bonus paid to the Executive with respect to the three years immediately
prior to the year in which the Notice of Termination was given.
          (b) Incentive Compensation. Notwithstanding any provision of the
Incentive Plan or any other compensation or incentive plans of the Company, the
Company will pay to the Executive, in accordance with Section 3.04, a lump sum
amount, in cash, equal to the sum of (1) any incentive compensation that has
been allocated or awarded to the Executive for a completed calendar year or
other measuring period preceding the Date of Termination (to the extent not
payable pursuant to Section 2.02) provided that, if Severance Payments are
triggered under Section 3.01(b), the performance conditions applicable to such
incentive compensation are met, and (2) if Severance Payments are triggered
under Section 3.01(a), a pro rata portion (based on elapsed time) to the Date of
Termination of the aggregate value of all contingent incentive compensation
awards to the Executive for the current calendar year or other measuring period
under the Incentive Plan, the Award Plan, or any other compensation or incentive
plans of the Company, calculated as to each such plan using the Executive’s
annual target percentage under that plan for that year or other measuring period
and as if all conditions for receiving that target award had been met, or, if
Severance Payments are triggered under Section 3.01(b), then with respect to
each such plan, an amount equal to the average annual award paid to the
Executive under such plan during the three years immediately prior to the year
in which the Notice of Termination was given multiplied by a fraction, the
numerator of which is the number of whole months elapsed since the beginning of
the calendar year or other measuring period to the Date of

-6-



--------------------------------------------------------------------------------



 



Termination and the denominator of which is 12 (or the number of whole months in
the measuring period).
          (c) Options and Restricted Shares. All outstanding Options will become
immediately vested and exercisable (to the extent not yet vested and exercisable
as of the Date of Termination). To the extent not otherwise provided under the
written agreement evidencing the grant of any restricted Shares to the
Executive, all outstanding Shares that have been granted to the Executive
subject to restrictions that, as of the Date of Termination, have not yet lapsed
will lapse automatically upon the Date of Termination, and the Executive will
own those Shares free and clear of all such restrictions. Notwithstanding the
foregoing, options and restricted Shares remain subject to any forfeiture or
clawback claims under the applicable option plan or award agreement.
          (d) Welfare Benefits. Except as otherwise provided in this
Section 3.02(d), for a 24-month period after the Date of Termination, the
Company will arrange to provide the Executive with life insurance coverage
substantially similar to that which the Executive is receiving from the Company
immediately prior to the Notice of Termination (without giving effect to any
reduction in that coverage subsequent to a Change in Control). Life insurance
coverage otherwise receivable by the Executive pursuant to this Section 3.02(d)
will be reduced to the extent comparable coverage is actually received by or
made available to the Executive without greater cost to him than as provided by
the Company during the 24-month period following the Executive’s termination of
employment (and the Executive will report to the Company any such coverage
actually received by or made available to the Executive).
          If, as of the Date of Termination, the Company reasonably determines
that the continued life insurance coverage required by this Section 3.02(d) is
not available from the

-7-



--------------------------------------------------------------------------------



 



Company’s group insurance carrier, cannot be procured from another carrier, and
cannot be provided on a self-insured basis without adverse tax consequences to
the Executive or his death beneficiary, then, in lieu of continued life
insurance coverage, the Company will pay the Executive, in accordance with
Section 3.04, a lump sum payment, in cash, equal to 24 times the full monthly
premium payable to the Company’s group insurance carrier for comparable coverage
for an executive employee under the Company’s group life insurance plan then in
effect.
          The Company will offer the Executive and any eligible family members
the opportunity to elect to continue medical and dental coverage pursuant to
COBRA. The Executive will be responsible for paying the required monthly premium
for that coverage, but the Company will pay the Executive, in accordance with
Section 3.04, a lump sum cash stipend equal to 24 times the monthly COBRA
premium then charged to qualified beneficiaries for the same level of health and
dental coverage the Executive had in effect immediately prior to his
termination, and the Executive may, but is not required to, choose to use the
stipend for the payment of COBRA premiums for any COBRA coverage that the
Executive or eligible family members may elect. The Company will pay the stipend
to the Executive whether or not the Executive or any eligible family member
elects COBRA coverage, whether or not the Executive continues COBRA coverage for
the maximum period permitted by law, and whether or not the Executive receives
medical or dental coverage from another employer while the Executive is
receiving COBRA continuation coverage. Payment of the stipend will not in any
way extend or modify the Executive’s continuation coverage rights under COBRA or
any similar continuation coverage law.
          (e) Matching and Fixed Contributions. In addition to the vested
amounts, if any, to which the Executive is entitled under the Savings Plan as of
the Date of Termination, the

-8-



--------------------------------------------------------------------------------



 



Company will pay the Executive, in accordance with Section 3.04, a lump sum
amount equal to the value of the unvested portion, if any, of the employer
matching and fixed contributions (and attributable earnings) credited to the
Executive under the Savings Plan.
          (f) Outplacement Services. For a period not to exceed six (6) months
following the Date of Termination, the Company will provide the Executive with
reasonable outplacement services consistent with past practices of the Company
prior to the Change in Control or, if no past practice has been established
prior to the Change in Control, consistent with the prevailing practice in the
medical device manufacturing industry.
          SECTION 3.03. Gross-Up Payment.
          (a) In the event that any Severance Payments paid or payable to the
Executive or for his benefit pursuant to the terms of this Agreement or
otherwise in connection with a Change in Control (“Total Payments”) would be
subject to any Excise Tax, then the Executive will be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after the
Executive’s payment of all taxes (including any interest, penalties, additional
tax, or similar items imposed with respect to the Gross-Up Payment and the
Excise Tax), including any Excise Tax upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Total Payments.
          (b) An initial determination as to whether a Gross-Up Payment is
required pursuant to this Agreement and the amount of that Gross-Up Payment will
be made at the Company’s expense by an Accounting Firm selected by the Executive
and reasonably acceptable to the Company. The Accounting Firm will provide its
determination, together with detailed supporting calculations and documentation,
to the Company and the Executive within 10 business days after the Date of
Termination, or such other time as requested by the Company and

-9-



--------------------------------------------------------------------------------



 



the Executive. If the Accounting Firm determines that no Excise Tax is payable
by the Executive with respect to the Payments, it will furnish the Executive
with an opinion reasonably acceptable to the Executive that no Excise Tax will
be imposed with respect to the Payments. Within 10 business days after the
Accounting Firm delivers its determination to the Executive, the Executive will
have the right to dispute the determination. The Gross-Up Payment, if any, as
determined by the Accounting Firm in accordance with the preceding provisions of
this Section, will be paid by the Company to the Executive within 5 business
days of the receipt of the Accounting Firm’s determination. The existence of a
dispute will not in any way affect the Executive’s right to receive the Gross-Up
Payment in accordance with the determination. If there is no dispute, the
determination will be final, binding, and conclusive upon the Company and the
Executive. If there is a dispute, then the Company and the Executive will
together select a second Accounting Firm, which will review the determination
and the Executive’s basis for the dispute and then render its own determination,
which will be final, binding, and conclusive on the Company and the Executive.
The Company will bear all costs associated with that determination, unless the
determination is not greater than the initial determination, in which case all
such costs will be borne by the Executive.
          (c) For purposes of determining the amount of the Gross-Up Payment,
the Executive will be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and applicable state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the Date of Termination, net of the maximum reduction in federal income taxes
that would be obtained from deduction of those state and local taxes.

-10-



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything contained in this Agreement to the
contrary, in the event that, according to the Accounting Firm’s determination,
an Excise Tax will be imposed on the Total Payments, the Company will pay to the
applicable government taxing authorities as Excise Tax withholding the amount of
the Excise Tax that the Company has actually withheld from the Total Payments in
accordance with applicable law.
          (e) Notwithstanding the preceding provisions of this Section 3.03, the
Company will not have any obligation to make the Gross-Up Payment unless the
value of the Total Payments exceeds 110% of the maximum amount of parachute
payments that could be paid to the Executive without any imposition of golden
parachute excise taxes under Code sections 280G and 4999 (the “110% Amount”). In
the event the value of the Total Payments does not exceed the 110% Amount, the
value of the Total Payments will be reduced to the extent necessary so that,
within the meaning of Code section 280G(b)(2)(A)(ii), the aggregate present
value of the payments in the nature of compensation to (or for the benefit of)
the Executive that are contingent on a Change in Control (with a Change in
Control for this purpose being defined in terms of a “change” described in Code
section 280G(b)(2)(A)(i) or (ii)), do not exceed 2.999 multiplied by the Base
Amount. For this purpose, cash Severance Payments will be reduced first (if
necessary, to zero), and all other, non-cash Severance Payments will be reduced
next (if necessary, to zero). For purposes of the limitation described in the
preceding sentence, the following will not be taken into account: (1) any
portion of the Total Payments the receipt or enjoyment of which the Executive
effectively waived in writing prior to the Date of Termination, and (2) any
portion of the Total Payments that, in the opinion of the Accounting Firm, does
not constitute a “parachute payment” within the meaning of Code section
280G(b)(2).

-11-



--------------------------------------------------------------------------------



 



          (f) For purposes of this Section 3.03, the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments will
be determined by the Accounting Firm in accordance with the principles of Code
sections 280G(d)(3) and (4).
          (g) Notwithstanding the foregoing, any payment under this Section 3.03
shall be made by March 15 of the year following the Executive’s Date of
Termination.
          SECTION 3.04. Time of Payment. Except as otherwise expressly provided
in Section 3.02 or Section 3.03, payments provided for in those Sections will be
made as follows:
          (a) Subject to Section 3.04(d), no later than the fifth business day
following the Date of Termination, the Company will pay to the Executive an
estimate, as determined by the Company in good faith, of 90% of the minimum
amount of the payments under Sections 3.02 and 3.03 to which the Executive is
clearly entitled.
          (b) Subject to Section 3.04(d), the Company will pay to the Executive
the remainder of the payments due him under Sections 3.02 and 3.03 (together
with interest at the rate provided in Code section 1274(b)(2)(B)) not later than
the 30th business day after the Date of Termination.
          (c) At the time that payment is made under Section 3.04(b), the
Company will provide the Executive with a written statement setting forth the
manner in which all of the payments to him under this Agreement were calculated
and the basis for the calculations including, without limitation, any opinions
or other advice the Company received from auditors or consultants (other than
legal counsel) with respect to the calculations (and any such opinions or advice
that are in writing will be attached to the statement).
          (d) Notwithstanding any of the foregoing, if, as of the date of the
Executive’s separation from service, the Executive is a “specified employee”
under the Section 409A

-12-



--------------------------------------------------------------------------------



 



Standards, any and all payments under this Agreement that constitute deferred
compensation under the Section 409A Standards shall be suspended until, and will
be payable on, the date that is six (6) months after the Executive’s separation
from service (or, if earlier, the date the Executive dies after separation from
service).
          SECTION 3.05. Attorneys Fees and Expenses. To the extent permissible
under the Section 409A Standards, if the Executive finally prevails with respect
to any bona fide, good faith dispute between the Executive and the Company
regarding the interpretation, terms, validity or enforcement of this Agreement
(including any dispute as to the amount of any payment due under this
Agreement), the Company will pay or reimburse the Executive for all reasonable
attorneys fees and expenses incurred by the Executive in connection with that
dispute pursuant to the terms of this paragraph. Payment or reimbursement of
those fees and expenses will be made within fifteen (15) business days after
delivery of the Executive’s written request for payment, accompanied by such
evidence of fees and expenses incurred as the Company reasonably may require,
but the Executive may not submit such a request until the dispute has been
finally resolved by a legally binding settlement or by an order or judgment that
is not subject to appeal or with respect to which all appeals have been
exhausted. Any payment pursuant to this paragraph will be made no later than the
end of the calendar year following the calendar year in which the dispute is
finally resolved by a legally binding settlement or nonappealable judgment or
order.
          In addition, the Company will pay the reasonable legal fees and
expenses incurred by the Executive in connection with any tax audit or
proceeding to the extent attributable to the application of Code section 4999 to
any payment or benefit provided under this Agreement and including, but not
limited to, auditors’ fees incurred in connection with the audit or proceeding.

-13-



--------------------------------------------------------------------------------



 



Payment pursuant to the preceding sentence shall be made within fifteen
(15) business days after the delivery of the Executive’s written request for
payment, accompanied by such evidence of fees and expenses incurred as the
Company reasonably may require, but in no case later than the end of the
calendar year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the matter.
ARTICLE IV
Termination of Employment
          SECTION 4.01. Notice of Termination. After a Change in Control and
during the term of this Agreement, any purported termination of the Executive’s
employment (other than by reason of death) will be communicated by a written
Notice of Termination from one party to the other party in accordance with
Article VIII. The Notice of Termination will indicate the specific termination
provision in this Agreement relied upon and will set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the cited provision.
          SECTION 4.02. Date of Termination. Except as otherwise provided in
Section 4.01, with respect to any purported termination of the Executive’s
employment after a Change in Control and during the term of this Agreement, the
term “Date of Termination” will have the meaning set forth in this Section. If
the Executive’s employment is terminated for Disability, Date of Termination
means thirty (30) days after Notice of Termination is given, provided that the
Executive does not return to the full-time performance of the Executive’s duties
during that 30-day period. If the Executive’s employment is terminated for any
other reason, Date of Termination means the date specified in the Notice of
Termination, which, in the case of a termination by the Company, cannot be less
than 30 days (except in the case of a termination

-14-



--------------------------------------------------------------------------------



 



for Cause) and, in the case of a termination by the Executive, cannot be less
than 15 days nor more than 60 days from the date on which the Notice of
Termination is given.
ARTICLE V
No Mitigation
          The Company agrees that, if the Executive’s employment by the Company
is terminated during the term of this Agreement, the Executive is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Executive by the Company pursuant to Article III. Further, the amount of
any payment or benefit provided for in Article III (other than Section 3.02(d))
will not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.
ARTICLE VI
The Executive’s Covenants
          SECTION 6.01. Noncompetition Agreement. In consideration for this
Agreement, the Executive will execute, concurrent with the execution of this
Agreement, a noncompetition agreement with the Company; provided, however, that
if the Executive has an existing noncompetition agreement with the Company, the
Company, rather than entering into a new noncompetition agreement with the
Executive, may instead, as a condition to entering into this agreement, require
that the Executive acknowledge and affirm his continuing obligations under such
existing noncompetition agreement and re-affirm his agreement to honor the
obligations as set forth in that document.
          SECTION 6.02. Potential Change in Control. The Executive agrees that,
subject to the terms and conditions of this Agreement, in the event of a
Potential Change in Control

-15-



--------------------------------------------------------------------------------



 



during the term of this Agreement, the Executive will remain employed by the
Company until the earliest of (a) a date that is six months from the date of the
Potential Change of Control, (b) the date of a Change in Control, (c) the date
on which the Executive terminates employment for Good Reason (determined by
treating the Potential Change in Control as a Change in Control in applying the
definition of Good Reason) or by reason of death, or (d) the date the Company
terminates the Executive’s employment for any reason.
          SECTION 6.03. General Release. The Executive agrees that,
notwithstanding any other provision of this Agreement, the Executive will not be
eligible for any Severance Payments under this Agreement unless the Executive
timely signs, and does not timely revoke, a General Release in substantially the
form attached to this Agreement as Exhibit A. The Executive will be given 21
days to consider the terms of the General Release. The General Release will not
become effective until seven days following the date the General Release is
executed. If the Executive does not return the executed General Release to the
Company by the end of the 21 day period, that failure will be deemed a refusal
to sign, and the Executive will not be entitled to receive any Severance
Payments under this Agreement. In certain circumstances, the 21 day period to
consider the General Release may be extended to a 45 day period. The Executive
will be advised in writing if the 45 day period is applicable. In the absence of
such notice, the 21 day period applies.
ARTICLE VII
Successors; Binding Agreement
          SECTION 7.01. Obligation of Successors.
          (a) In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase,

-16-



--------------------------------------------------------------------------------



 



merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had occurred.
          (b) Subject to Section 7.01(c), failure of the Company to obtain such
an assumption and agreement under Section 7.01(a) prior to the effectiveness of
any such succession will be a breach of this Agreement and will entitle the
Executive to compensation from the Company in the same amount as the Executive
would be entitled to under this Agreement if the Executive were to terminate
employment for Good Reason after a Change in Control, except that, for purposes
of implementing the foregoing, the date on which the succession becomes
effective will be deemed the Date of Termination.
          (c) Payment of benefits under Section 7.01(b) shall be made on the
deemed Date of Termination if, and only if, the succession resulted from a
transaction that satisfies the definition of change in control under
Section 409A of the Code. If the transaction does not satisfy the definition of
change in control under Section 409A, payment of benefits due under
Section 7.01(b) shall be made within 30 days of the Executive’s actual date of
termination of employment, subject to the provisions of Section 3.04(d). No
interest or earnings shall be paid due to any delay in payment under this
Section 7.01(c).
          SECTION 7.02. Enforcement Rights of Others. This Agreement will inure
to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount is still payable
to the Executive under this Agreement, (other than amounts that, by their terms,
terminate upon the Executive’s death), then, unless otherwise provided in this

-17-



--------------------------------------------------------------------------------



 



Agreement, all such amounts will be paid in accordance with the terms of this
Agreement to the executors, personal representatives, or administrators of the
Executive’s estate.
ARTICLE VIII
Notices
          For the purpose of this Agreement, notices and all other
communications provided for in the Agreement will be in writing and will be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may furnish to the other in writing in accordance with this Article VIII, except
that notice of change of address will be effective only upon actual receipt:
To the Company:
Zimmer Holdings, Inc.
Attention: General Counsel
345 East Main Street
Post Office Box 708
Warsaw, Indiana 46581-0708
To the Executive:
                                
                                
                                
ARTICLE IX
Miscellaneous
          This Agreement will not be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Executive and the Company, the Executive will not have any right to be retained
in the employ of the Company. No provision of this Agreement may be modified,
waived, or discharged unless the waiver,

-18-



--------------------------------------------------------------------------------



 



modification, or discharge is agreed to in writing and signed by the Executive
and an officer of the Company specifically designated by the Board. No waiver by
either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by the other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any other time. Neither party has made any agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement that are not expressly set forth in this
Agreement. Except as provided in the following two sentences, the validity,
interpretation, construction, and performance of this Agreement will be governed
by the laws of the State of Indiana, to the extent not preempted by federal law.
This Agreement will at all times be effected, construed, interpreted, and
applied in a manner consistent with the Section 409A Standards, and in resolving
any uncertainty as to the meaning or intention of any provision of this
Agreement, the interpretation that will prevail is the interpretation that
causes the Agreement to comply with the Section 409A Standards. In addition, to
the extent that any terms of this Agreement would subject the Executive to gross
income inclusion, interest, or additional tax pursuant to Code Section 409A,
those terms are to that extent superseded by the applicable Section 409A
Standards. All references to sections of the Exchange Act or the Code will be
deemed also to refer to any successor provisions to those sections. Any payments
provided for under this Agreement will be paid net of any applicable withholding
required under federal, state, or local law and any additional withholding to
which the Executive has agreed. The obligations of the Company and the Executive
under Articles III, IV, and VI will survive the expiration of the term of this
Agreement.

-19-



--------------------------------------------------------------------------------



 



ARTICLE X
Validity
          The invalidity or unenforceability of any provision or this Agreement
will not affect the validity or enforceability of any other provision of this
Agreement, which will remain in full force and effect.
ARTICLE XI
Counterparts
          This Agreement may be executed in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
and the same instrument.
ARTICLE XII
Settlement of Disputes; Arbitration
          All claims by the Executive for benefits under this Agreement must be
in writing and will be directed to and determined by the Board. Any denial by
the Board of a claim for benefits under this Agreement will be delivered to the
Executive in writing and will set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board will afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and will further allow the Executive to appeal to the Board a decision of
the Board within 60 days after notification by the Board that the Executive’s
claim has been denied. Any further dispute or controversy arising under or in
connection with this Agreement will be settled exclusively by arbitration in
Warsaw, Indiana in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Each party will bear its own expenses in the
arbitration for attorneys’ fees, for its witnesses, and for other expenses of
presenting its case. Other arbitration costs,

-20-



--------------------------------------------------------------------------------



 



including arbitrators’ fees, administrative fees, and fees for records or
transcripts, will be borne equally by the parties. Notwithstanding anything in
this Article to the contrary, if the Executive prevails with respect to any
dispute submitted to arbitration under this Article, the Company will reimburse
or pay all reasonable legal fees and expenses that the Executive incurred in
connection with that dispute as required by Section 3.05.
ARTICLE XIII
Definitions
          For purposes of this Agreement, the following terms will have the
meanings indicated below:
          (a) “Accounting Firm” means an accounting firm, other than the
Company’s independent auditors, that is designated as one of the four largest
accounting firms in the United States.
          (b) “Award Plan” means any of the Zimmer Holdings, Inc. 2006 Stock
Incentive Plan, the Zimmer Holdings, Inc. 2001 Stock Incentive Plan or the
Zimmer Holdings, Inc. TeamShare Stock Option Plan.
          (c) “Base Amount” has the meaning stated in Code section 280G(b)(3).
          (d) “Beneficial Owner” has the meaning stated in Rule 13d-3 under the
Exchange Act.
          (e) [RESERVED]
          (f) “Board” means the Board of Directors of the Company.
          (g) “Cause” for termination by the Company of the Executive’s
employment, after any Change in Control, means (1) the willful and continued
failure by the Executive to substantially perform the Executive’s duties with
the Company (other than any such failure

-21-



--------------------------------------------------------------------------------



 



resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 4.01) for a
period of at least 30 consecutive days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties; (2) the
Executive willfully engages in conduct that is demonstrably and materially
injurious to the Company or its subsidiaries, monetarily or otherwise; or
(3) the Executive is convicted of, or has entered a plea of no contest to, a
felony. For purposes of clauses (1) and (2) of this definition, no act, or
failure to act, on the Executive’s part will be deemed “willful” unless it is
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company.
          (h) A “Change in Control” will be deemed to have occurred if any of
the following events occur:
     (1) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by that Person any securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company’s then outstanding securities; or
     (2) during any period of two consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
the period constitute the Board and any new director (other than a director
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in

-22-



--------------------------------------------------------------------------------



 



clause (1), (3) or (4) of this paragraph whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously approved), cease for any reason to constitute a majority
of the Board; or
     (3) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (A) a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior to the merger or consolidation continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 75% of the combined voting power of the voting securities of the Company
or the surviving entity outstanding immediately after the merger or
consolidation; or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or
     (4) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all the Company’s assets.
Notwithstanding the foregoing, a Change in Control will not include any event,
circumstance, or transaction occurring during the six-month period following a
Potential Change in Control that results from the action of any entity or group
that includes, is affiliated with, or is wholly or partly controlled by the
Executive; provided, further, that such an action will not be taken into

-23-



--------------------------------------------------------------------------------



 



account for this purpose if it occurs within a six-month period following a
Potential Change in Control resulting from the action of any entity or group
that does not include the Executive.
          (i) “COBRA” means the continuation coverage provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.
          (j) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and interpretative rules and regulations.
          (k) “Company” means Zimmer Holdings, Inc., a Delaware corporation, and
any successor to its business and/or assets that assumes and agrees to perform
this Agreement by operation of law, or otherwise (except in determining, under
Section XIII(h), whether or not any Change in Control of the Company has
occurred in connection with the succession).
          (l) “Company Shares” means shares of common stock of the Company or
any equity securities into which those shares have been converted.
          (m) “Date of Termination” has the meaning stated in Section 4.02.
          (n) “Disability” has the meaning stated in the Company’s short-term or
long-term disability plan, as applicable, as in effect immediately prior to a
Change in Control.
          (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and interpretive rules and regulations.
          (p) “Excise Tax” means any excise tax imposed under Code Section 4999.
          (q) “Executive” means the individual named in the first paragraph of
this Agreement.
          (r) “General Release” has the meaning stated in Section 6.03.
          (s) “Good Reason” for termination by the Executive of the Executive’s
employment means the occurrence (without the Executive’s express written
consent) of any one

-24-



--------------------------------------------------------------------------------



 



of the following acts by the Company, or failures by the Company to act, unless,
in the case of any act or failure to act described in paragraph (1), (4), (5),
(6), or (7) below, the act or failure to act is corrected prior to the Date of
Termination specified in the Executive’s Notice of Termination:
     (1) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to a Change in Control;
     (2) a reduction by the Company in the Executive’s annual base salary as in
effect on the date of this Agreement or as the same may be increased from time
to time, or the level of the Executive’s entitlement under the Incentive Plan as
in effect on the date of this Agreement or as the same may be increased from
time to time;
     (3) the Company’s requiring the Executive to be based more than 50 miles
from the Company’s offices at which the Executive is based immediately prior to
a Change in Control (except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control), or, in the event the Executive
consents to any such relocation of his offices, the Company’s failure to provide
the Executive with all of the benefits of the Company’s relocation policy as in
operation immediately prior to the Change in Control;
     (4) the Company’s failure, without the Executive’s consent, to pay to the
Executive any portion of the Executive’s current compensation (which means, for
purposes of this paragraph (4), the Executive’s annual base salary as in effect
on the date of this Agreement, or as it may be increased from time to time, and
the awards earned

-25-



--------------------------------------------------------------------------------



 



pursuant to the Incentive Plan) or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven days of the date the compensation is due;
     (5) the Company’s failure to continue in effect any compensation plan in
which the Executive participates immediately prior to a Change in Control, which
plan is material to the Executive’s total compensation, including, but not
limited to, the Incentive Plan and the Award Plan or any substitute plans
adopted prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to that plan, or the Company’s failure to continue the Executive’s
participation in such a plan (or in a substitute or alternative plan) on a basis
not materially less favorable, both in terms of the amount of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed at the time of the Change in Control;
     (6) the Company’s failure to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension (including, without limitation, to the extent applicable
to the Executive, the Company’s Savings and Investment Program, including the
Company’s Benefit Equalization Plan for the Savings and Investment Program),
life insurance, medical, health and accident, or disability plans in which the
Executive was participating at the time of the Change in Control; the taking of
any action by the Company that would directly or indirectly materially reduce
any of those benefits or deprive the Executive of any material fringe benefit
enjoyed by the Executive at the time of a Change in Control; or the Company’s
failure to provide the Executive with the number of paid vacation days

-26-



--------------------------------------------------------------------------------



 



to which the Executive is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect at the
time of the Change in Control; or
     (7) any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 4.01; for purposes of this Agreement, no such purported termination will
be effective.
          The Executive’s right to terminate the Executive’s employment for Good
Reason will not be affected by the Executive’s incapacity due to physical or
mental illness. The Executive’s continued employment will not constitute consent
to, or a waiver of rights with respect to, any act or failure to act that
constitutes Good Reason.
          Notwithstanding the foregoing, the occurrence of an event that would
otherwise constitute Good Reason will cease to be an event constituting Good
Reason if the Executive does not timely provide a Notice of Termination to the
Company within 120 days of the date on which the Executive first becomes aware
(or reasonably should have become aware) of the occurrence of that event.
          (t) “Gross-Up Payment” has the meaning stated in Section 3.03(a).
          (u) “Incentive Plan” means the Company’s Executive Performance
Incentive Plan.
          (v) “Notice of Termination” has the meaning stated in Section 4.01.
          (w) “Options” means options for Shares granted to the Executive under
the Award Plan.
          (x) “Person” has the meaning stated in section 3(a)(9) of the Exchange
Act, as modified and used in sections 13(d) and 14(d) of the Exchange Act;
however, a Person will not include (1) the Company or any of its subsidiaries,
(2) a trustee or other fiduciary holding

-27-



--------------------------------------------------------------------------------



 



securities under an employee benefit plan of the Company or any of its
subsidiaries, (3) an underwriter temporarily holding securities pursuant to an
offering of those securities, or (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
          (y) “Potential Change in Control” will be deemed to have occurred if
any one of the following events occurs:
     (1) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
     (2) the Company or any Person publicly announces an intention to take or to
consider taking actions that, if consummated, would constitute a Change in
Control;
     (3) any Person who is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s then outstanding securities, increases
that Person’s beneficial ownership of those securities by 5% or more over the
percentage so owned by that Person on the date of this Agreement; or
     (4) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
          (z) “Retirement Date” means the later of (1) age 65, or (2) another
date for retirement by the Executive that has been approved by the Board at any
time prior to a Change in Control.
          (aa) “Savings Plan” means the Zimmer Holdings, Inc. Savings and
Investment Program, which, for purposes of this Agreement, will be deemed to
include the Benefit

-28-



--------------------------------------------------------------------------------



 



Equalization Plan of Zimmer Holdings, Inc. and Its Subsidiary or Affiliated
Corporations Participating in the Zimmer Holdings, Inc. Savings and Investment
Program.
          (bb) “Section 409A Standards” means the standards for nonqualified
deferred compensation plans established by Code Section 409A.
          (cc) “Severance Payments” means the payments described in
Section 3.02.
          (dd) “Shares” means shares of the common stock, $0.01 par value, of
the Company.
          (ee) “Total Payments” has the meaning stated in Section 3.03(a).

                      EXECUTIVE    ZIMMER HOLDINGS, INC.
        By:                

-29-